internal_revenue_service department of the treasury number release date index number in re taxpayer entity dates a b washington dc person to contact telephone number refer reply to cc intl plr-150580-01 date date legend internal tax manager external tax advisor a external tax advisor b dear this replies to your letter dated date submitted on behalf of taxpayer requesting that taxpayer be granted an extension of time under sec_301_9100-3 to file an annual certification described in sec_1_1503-2 for the tax_year ended on date a with respect to the losses of entity occurring in the tax_year ended on date b the information submitted for consideration is substantially as set forth below the ruling contained in this letter is predicated upon facts and representations submitted by the taxpayer and accompanied by a penalty of perjury statement executed by an appropriate party this office has not verified any of the material submitted in support of the request for a ruling verification of the factual information representations and other data may be required as a part of the audit process in re plr-150580-01 the affidavits of the internal tax manager and external tax advisors a and b and the facts submitted describe the circumstances surrounding the discovery and failure_to_file the annual certification the affidavits and the facts show that taxpayer relied on these tax professionals to advise taxpayer with respect to all necessary elections including the election for relief from sec_1503 however these tax professionals failed to make certain that taxpayer filed the annual certification described in sec_1_1503-2 for the tax_year ended on date a with respect to the losses of entity occurring in the tax_year ended on date b sec_301 -1 b provides that an election includes an application_for relief in respect of tax and defines a regulatory election as an election whose due_date is prescribed by a regulation a revenue_ruling revenue_procedure notice or announcement sec_301_9100-1 provides that the commissioner has discretion to grant a taxpayer a reasonable extension of time under the rules set forth in sec_301_9100-3 to make a regulatory election under all subtitles of the internal_revenue_code except subtitles e g h and i sec_301_9100-3 provides that requests for relief subject_to this section will be granted when the taxpayer provides the evidence including affidavits described in sec_301_9100-3 to establish to the satisfaction of the commissioner that the taxpayer acted reasonably and in good_faith and the grant of relief will not prejudice the interests of the government in the present situation the annual certification is a regulatory election as defined in sec_301_9100-1 therefore the commissioner has discretionary authority under sec_301_9100-1 to grant taxpayer an extension of time provided that taxpayer satisfies the rules set forth in sec_301_9100-3 based on the facts and circumstances of this case we conclude that taxpayer satisfies sec_301_9100-3 accordingly taxpayer is granted an extension of time until days from the date of this ruling letter to file an annual certification described in sec_1_1503-2 for the tax_year ended on date a with respect to the losses of entity occurring in the tax_year ended on date b the granting of an extension of time is not a determination that taxpayer is otherwise eligible to file the annual certification sec_301_9100-1 a copy of this ruling letter should be associated with the annual certification this ruling is directed only to the taxpayer who requested it sec_6110 provides that it may not be used or cited as precedent no ruling has been requested and none is expressed as to the application of any in re plr-150580-01 other section of the code or regulations to the facts presented pursuant to a power_of_attorney on file in this office a copy of this ruling letter is being furnished to taxpayer and the other authorized representative sincerely s allen goldstein allen goldstein reviewer office of the associate chief_counsel international cc
